Exhibit 10.22
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made this 7 day of
November 2008, between Brian L. Gevry (“Executive”) and Boyd Watterson Asset
Management, LLC, an Ohio limited liability company (the “Company”). Capitalized
terms used but not defined herein shall have the meanings ascribed to them in
the Purchase Agreement (as defined below).
RECITALS
     Pursuant to that certain Membership Interest Purchase Agreement, dated as
of November 7, 2008 (the “Purchase Agreement”), by and among Titanium Asset
Management Corp., a Delaware corporation (“Titanium”), BWAM Holdings, LLC, an
Ohio limited liability company (the “Seller”), the Company and the Members of
the Seller, the Seller agrees to sell to Titanium, and Titanium agrees to
purchase from the Seller, all of the membership interests of the Company (the
“Transactions”).
     Pursuant to Section 7.1(g) of the Purchase Agreement, it is a condition to
the obligation of Titanium to consummate the Transactions that the Company and
Executive enter into this Agreement. Executive acknowledges that Titanium would
not have entered into the Purchase Agreement or agreed to consummate the
Transactions but for the covenants and agreements of Executive contained herein.
     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
AGREEMENT
     1. Term of Employment. The Company hereby agrees to employ Executive, and
Executive hereby accepts employment with the Company, upon the terms set forth
in this Agreement, for the period commencing immediately upon the closing of the
transactions contemplated by the Purchase Agreement, (the “Commencement Date”),
with no further action being required of either party hereto to effect the
commencement, and ending on the third anniversary of the Commencement Date,
unless sooner terminated in accordance with the provisions of Section 4 or
extended as hereinafter provided (such period, as extended or terminated, the
“Term”). Beginning on the third anniversary of the Commencement Date, and on
each anniversary of the Commencement Date thereafter, the Term shall extend for
an additional one-year period from the then current expiration date of the Term
unless at least 90 days prior to the subsequent anniversary date either
Executive or the Company provides written notice to the other party electing not
to extend the Term.
     2. Title; Capacity. The Company will employ Executive, and Executive agrees
to work for the Company, as its Chief Executive Officer and Co-Chief Investment
Officer and to perform the duties and responsibilities inherent in such position
and such other duties and responsibilities as the Company shall from time to
time assign to Executive. Executive shall report to Nigel Wightman,

 



--------------------------------------------------------------------------------



 



Chairman and Chief Executive Officer of Titanium, and shall be subject to the
supervision of, and shall have such authority as is delegated by, the Management
Committee of the Company (the “Committee”), which authority shall be sufficient
to perform Executive’s duties hereunder. Executive shall devote Executive’s full
business time and reasonable best efforts in the performance of the foregoing
services; provided, that Executive may accept other board memberships or other
charitable organizations that are not in conflict with Executive’s primary
responsibilities and obligations to the Company.
     3. Compensation and Benefits.
          3.1 Compensation. During the Term, the Company shall pay Executive a
base salary of $200,000 per year, payable in accordance with the Company’s
customary payroll practices but not less frequently than monthly (the “Base
Salary”). The Base Salary shall be subject to annual review and adjustment as
determined by the Committee, in its sole discretion, on each anniversary of the
Commencement Date during the Term and “Base Salary” shall thereafter refer to
such adjusted amount.
          3.2 Bonus. Executive shall be entitled to receive a discretionary
annual bonus in excess of Base Salary with respect to each fiscal year of the
Company (or portion thereof) during the Term. The amount of any such bonus and
the distribution thereof shall be determined by the Committee in its sole
discretion pursuant to the terms of the Company’s Corporate Incentive Plan. If
Executive’s employment with the Company is terminated prior to December 31st of
any fiscal year of the Company during the Term, then Executive shall not be
eligible to receive an annual discretionary bonus with respect to such fiscal
year.
          3.3 Fringe Benefits. Executive shall be entitled to participate in all
benefit programs that the Company establishes and makes available to its
executive employees, if any, to the extent that Executive’s position, tenure,
salary, age, health and other qualifications make Executive eligible to
participate, including, but not limited to, health care plans, life insurance
plans, disability insurance, retirement plans, vacation benefits and all other
benefit plans from time to time in effect.
          3.4 Reimbursement of Certain Expenses. Executive shall be reimbursed
for such reasonable business expenses incurred by Executive in the performance
of the Executive’s duties hereunder, subject to the submission by Executive of
documentation in such form and consistent with such reasonable procedures as the
Company may from time to time require.
     4. Termination of Employment Period. Executive’s employment shall terminate
upon the occurrence of any of the following:
          4.1 Expiration of the Agreement Term. The expiration of the Term.
          4.2 Termination for Cause. The termination of this Agreement by the
Company for Cause. For the purposes of this Agreement, “Cause” shall be deemed
to exist upon the occurrence of any of the following:

2



--------------------------------------------------------------------------------



 



               (a) a good faith finding by the Company that Executive has
engaged in dishonesty, willful misconduct, gross negligence or insubordination
with respect to the Company that is materially injurious to the Company;
               (b) intentional failure by Executive to comply with applicable
laws or governmental regulations with respect to the Company’s operations or the
performance of Executive’s duties;
               (c) Executive’s conviction or entry of nolo contendere to any
felony crime or other crime involving theft or embezzlement of Company property;
or
               (d) Executive’s material breach of Executive’s obligations under
this Agreement, which breach, if curable, has not been cured by Executive within
30 days after he shall have received written notice from the Company stating
with reasonable specificity the nature of such breach.
          4.3 Termination by the Company Without Cause or by Executive for Good
Reason. At the election of the Company, without Cause, at any time upon 60 days’
prior written notice to Executive or by Executive for Good Reason (as defined
below).
          4.4 Death or Disability. Thirty days after the death or determination
of disability of Executive. As used in this Agreement, the determination of
“disability” shall occur when Executive, due to a physical or mental disability,
for a period of 90 consecutive days during any 360-day period, is unable to
perform the services contemplated under this Agreement in substantially the
manner and to the extent required hereunder prior to the commencement of such
disability. Any determination of as to which the Company and Executive cannot
agree shall be determined by the Company based upon a report of a physician
selected by the Company and the Executive.
     5. Effect of Termination.
          5.1 Termination for Cause, at the Election of Executive, Upon
Expiration of the Term or Upon Executive’s Death or Disability. If Executive’s
employment is terminated for Cause, by the voluntary election of Executive
(other than for Good Reason) or upon the expiration of the Term, then the
Company shall have no further obligations under this Agreement other than to pay
to Executive any accrued but unpaid salary, benefits and bonuses and reimburse
Executive for any reimbursable expenses through the last day of Executive’s
actual employment by the Company (the “Termination Payment”). The payment by the
Company to Executive of the Termination Payment upon a termination of this
Agreement by the voluntary election of Executive (other than for Good Reason)
shall not relieve Executive of Executive’s obligations under Section 5 through
14 of this Agreement. If Executive’s employment is terminated due to Executive’s
death or disability, then, as soon as practicable following Executive’s
“separation from service” (within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), but in no event later than
March 15 of the year following the year in which Executive’s separation from
service occurs, the Company shall pay to Executive or Executive’s estate, as the
case may be, Executive’s Base Salary through the end of the month during which
Executive’s employment was terminated.

3



--------------------------------------------------------------------------------



 



          5.2 Termination by the Company Without Cause or by Employee for Good
Reason. In the event that Executive’s employment is terminated by the Company
other than as set forth in Section 5.1 above or by Executive for Good Reason,
following Executive’s separation from service and commencing with the payroll
period immediately following the Release Deadline (as defined below), the
Company shall pay to Executive: (a) the annual Base Salary then in effect for
the greater of twelve (12) months or the remainder of the Term on a regular
payroll basis; and (b) immediately upon separation a prorated portion of any
bonuses earned by Executive during the year in which the separation occurs. In
addition, the Company shall continue its contributions toward Executive’s health
care, dental, disability and life insurance benefits on the same basis as
immediately prior to the date of termination for the same length of time as it
continues payment to Executive of Base Salary pursuant to this Section 5.2. In
order to be eligible to receive the payments described in this Section 5.2,
Executive must execute in favor of the Company and not thereafter revoke the
release agreement substantially in the form annexed hereto as Exhibit A within
thirty (30) calendar days following Executive’s separation from service (the
“Release Deadline”). Notwithstanding the foregoing, if the Executive receives
compensation or remuneration after the Release Deadline for services to a third
party, payments of Base Salary payable to Executive following the Release Date
shall be subject to a reduction by the amount of such compensation paid from the
third party during the period for which Executive was entitled to receive Base
Salary continuation hereunder. Executive shall notify the Company of any
employment related services to third parties within 30 days of Employee’s
providing such services.
          5.3 Withholding. Notwithstanding any other provision with respect to
the timing of payments under Section 5.2, if, at the time of the Executive’s
separation from service, Executive is deemed to be a “specified employee”
(within the meaning of Section 409A of the Code) of the Company, then only to
the extent necessary to comply with the requirements of Section 409A of the
Code, any payments to which Executive may become entitled under Section 5.2
which are subject to Section 409A of the Code (and not otherwise exempt from its
application) will be withheld until the first business day of the seventh month
following the date of separation from service (or, if earlier, until the date of
Executive’s death), at which time Executive shall be paid an aggregate amount
equal to six months of payments otherwise due to Executive under the terms of
Section 5.2, as applicable. After the first business day of the seventh month
following the date of termination and continuing each month thereafter,
Executive shall be paid the regular payments otherwise due to Executive in
accordance with the terms of Section 5.2, as thereafter applicable.
          5.4 Good Reason. As used in this Agreement, “Good Reason” means,
without Executive’s written consent, (a) the assignment to Executive of duties
inconsistent in any material respect with the duties of an executive officer of
the Company or substantial diminishment of Executive’s duties; (b) a reduction
of more than ten percent (10%) in Base Salary that is not generally applicable
to all executives of the Company or a material reduction in other benefits;
(c) Company’s material breach of its obligations under this Agreement; (d) a
Change in Control (defined below); or (e) relocation of Executive’s place of
business to a location greater than 25 miles from Executive’s place of business
on the date hereof; provided, that notice of termination for Good Reason must be
provided by Executive to the Company within 30 days of Executive becoming aware
of the event constituting Good Reason. Notwithstanding the occurrence of any of
events enumerated in this paragraph, an event shall not be deemed to constitute
Good Reason if, within 30 days after the giving by Executive of notice of the
occurrence or existence of an event

4



--------------------------------------------------------------------------------



 



that Executive believes constitutes Good Reason, the Company has fully corrected
such event. As used herein, a Change in Control means (i) the transfer, sale or
other disposition of all or substantially all of the assets of the Company;
(ii) the acquisition by any person or entity of a majority in interest of the
voting membership interests in the Company in one or more or more of a series of
related transactions; or (iii) a merger, consolidation, reorganization of the
Company unless the securities of the successor entity are immediately thereafter
owned in substantially the same proportion by the persons or entities who owned
the outstanding voting membership interests of the Company immediately prior to
such transaction.
          5.5 Parachute Payments. In the event that the payments and benefits
provided for in this Agreement and the payments and/or benefits provided to, or
for the benefit of, Executive under any other employer plan or agreement (such
payments or benefits are hereinafter collectively referred to as the “Benefits”)
(i) constitute “parachute payments” within the meaning of Section 280G of the
Code and (ii) but for this Section 5.5, would be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then the Benefits shall
be either:
               (a) delivered in full, or
               (b) delivered as to such lesser extent which would result in no
portion of such Benefits being subject to the Excise Tax (such reduced amount is
hereinafter referred to as the “Limited Amount”),
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by the
Executive on an after-tax basis, of the greatest amount of Benefits,
notwithstanding that all or some portion of such Benefits may be subject to the
Excise Tax. If applicable, in order to effectuate the Limited Amount, the
Company shall first reduce those Benefits which are not payable in cash and then
reduce cash payments, in each case in reverse order beginning with Benefits
which are to be paid the farthest in time from the date of determination that
the Benefits will be limited by (b) above. A determination as to whether the
Benefits shall be reduced to pursuant to (b) above and the amount of the Limited
Benefit shall be made by the Company’s independent public accountants or another
certified public accounting firm of national reputation designated by the
Company (the “Accounting Firm”) at the Company’s expense. The Accounting Firm
shall provide its determination, together with detailed supporting calculations
regarding the amount of any relevant matters, both to the Company and to
Executive within seven (7) business days of the Executive’s separation from
service, if applicable, or such earlier time as is requested by the Company.
Such determination shall be made by the Accountants using reasonable good faith
interpretations of the Code and with reasonable input from Executive’s
accountant or accounting firm. Any determination by the Accountants shall be
binding upon the Company and the Executive, absent manifest error.
     6. Restrictive Covenants.
          6.1 Proprietary Information.
               (a) Executive agrees that all information and know-how, whether
or not in writing, of a private, secret or confidential nature concerning the
Company’s business or financial affairs (collectively, “Proprietary
Information”) is and shall be the exclusive property of the Company. By way of
illustration, but not limitation, Proprietary Information may include

5



--------------------------------------------------------------------------------



 



inventions, products, processes, methods, techniques, formulas, designs,
drawings, slogans, tests, logos, ideas, practices, projects, developments,
plans, research data, financial data, personnel data, computer programs and
codes, and customer and supplier lists. Executive shall not, either during or
after Executive’s employment, disclose any Proprietary Information to others
outside the Company or use the same for any unauthorized purposes without
written approval by an officer of the Company unless and until such Proprietary
Information has become public knowledge or generally known within the industry
without fault by Executive, or unless otherwise required by law. Nothing in this
Agreement reduces Executive’s obligation to comply with applicable laws relating
to trade secrets, confidential information and unfair competition. Accordingly,
notwithstanding the foregoing, Executive’s obligations under this Section 6.1(a)
with respect to Proprietary Information that constitutes a trade secret under
applicable law shall continue until such Proprietary Information no longer
constitutes a trade secret.
               (b) Executive agrees that all files, letters, memoranda, reports,
records, data, sketches, drawings, laboratory notebooks, program listings, or
other written, photographic, electronic or other material containing Proprietary
Information, whether created by Executive or others, which shall come into
Executive’s custody or possession, shall be and are the exclusive property of
the Company to be used by Executive only in the performance of Executive’s
duties for the Company.
               (c) Executive agrees that Executive’s obligation not to disclose
or use information, know-how and records of the types set forth in paragraphs
(a) and (b) above also extends to such types of information, know-how, records
and tangible property of any Affiliates of the Company, customers of the Company
or suppliers to the Company or other third parties who may have disclosed or
entrusted the same to the Company or to Executive in the course of the Company’s
business.
          6.2 Inventions.
               (a) Disclosure. Executive shall disclose promptly to an officer
or to attorneys of the Company in writing any invention, original work of
authorship, whether patentable or unpatentable, copyrightable or
uncopyrightable, including, but not limited to, any computer program, software,
command structure, code, documentation, compound, genetic or biological
material, formula, manual, device, improvement, method, process, discovery,
concept, algorithm, development, secret process, machine or contribution (any of
the foregoing items, an “Invention”) Executive has conceived, made, developed or
worked on, in whole or in part, solely or jointly with others while employed by
the Company with respect to the business of the Company. The disclosure required
by this Section applies (i) during the period of Executive’s employment with the
Company; (ii) with respect to all Inventions whether or not they are conceived,
made, developed or worked on by Executive during Executive’s regular hours of
employment with the Company; (iii) whether or not the Invention was made at the
suggestion of the Company; and (iv) whether or not the Invention was reduced to
drawings, written description, documentation, models or other tangible form.
               (b) Assignment of Inventions to Company; Exemption of Certain
Inventions. Executive hereby assigns to the Company without royalty or any other
further consideration Executive’s entire right, title and interest in and to all
Inventions which Executive conceives, makes, develops or works on during the
Term relating to the business of the Company.

6



--------------------------------------------------------------------------------



 



               (c) Records. Executive will make and maintain adequate and
current written records of all Inventions. These records shall be and remain the
property of the Company.
               (d) Patents. Executive will assist the Company in obtaining and
maintaining and enforcing patents and other proprietary rights in connection
with any Invention covered by this Section 6.2. Executive further agrees that
Executive’s obligations under this Section 6.2 shall continue beyond the
termination of Executive’s employment with the Company, but if he is called upon
to render such assistance for one (1) year after the termination of such
employment, he shall be entitled to a fair and reasonable rate of compensation
for such assistance. Executive shall, in addition, be entitled to reimbursement
of any expenses incurred at the request of the Company relating to such
assistance.
          6.3 Prior Contracts and Inventions; Information Belonging to Third
Parties. Executive represents that there are no contracts to assign Inventions
between any other person or entity and Executive. Executive further represents
that (a) Executive is not obligated under any consulting, employment or other
agreement which would adversely affect the Company’s rights or Executive’s
duties under this Agreement, (b) there is no action, investigation or proceeding
pending or to Executive’s knowledge threatened, or any basis therefor known to
Executive, involving Executive’s prior employment or any consultancy or the use
of any information or techniques alleged to be proprietary to any former
employer, and (c) the performance of Executive’s duties as an employee of the
Company will not breach, or constitute a default under, any agreement to which
Executive is bound, including, without limitation, any agreement limiting the
use or disclosure of proprietary information acquired in confidence prior to
engagement by the Company. Executive will not, in connection with Executive’s
employment by the Company, use or disclose to the Company any confidential,
trade secret or other proprietary information of any previous employer or other
person to which Executive is not lawfully entitled.
          6.4 Nonsolicitation of Clients and Prospects. Executive acknowledges
that Executive will, during the course of Executive’s employment with the
Company, obtain or acquire knowledge of Proprietary Information, which knowledge
may, in the event Executive were to become employed by or associated with a
Competing Business, provide invaluable benefits to such Competing Business and
may cause irreparable harm to the Company. To protect this and other legitimate
business interests of the Company, Executive agrees that during the Term and for
a period of 18 months following the expiration or termination of the Term,
Executive shall not directly or indirectly:
               (a) solicit or invest in, own, manage, operate, finance, control
or participate in the ownership, management, operations, financing or control
of, render services or advice to, or otherwise assist any person or entity
(except the Company or an Affiliate of the Company) who or which solicits for a
Competing Business the business of any person or entity who or which is a Client
(as defined in the Purchase Agreement) of the Company (or any successor thereto)
or a prospective customer or client of the Company to which the Company has made
Substantial Sales Efforts in the 18 month period prior to the expiration or
termination of the Term; provided, however, that the foregoing shall not
prohibit Executive from purchasing or otherwise acquiring, and holding, any
class of securities of any enterprise (as a passive investment and without
otherwise participating in the activities of such enterprise) if such securities
are listed on any national securities exchange or have been registered under
Section 12(g) of the Securities Exchange Act and represent less than five
percent (5%) in value of the outstanding securities of

7



--------------------------------------------------------------------------------



 



such enterprise; or
               (b) otherwise induce or attempt to induce (or assist any other
person or entity in inducing) any Client of the Company (or any of its
Affiliates) to cease doing business with the Company (or any of its Affiliates),
or in any way interfere with the relationship between any Client of the Company
(or any of its Affiliates) and the Company (or any of its Affiliates).
For purposes hereof, “Designated Field” means the provision of discretionary,
non-discretionary or other portfolio management or investment advisory services
(whether as adviser, subadviser, or otherwise, and whether in the form of model
portfolios, discretionary management or otherwise) with respect to any account,
fund, pooled investment vehicle or other product or service (whether registered
or exempt from registration under the Investment Company Act.) For purposes
hereof, “Substantial Sales Efforts” means marketing or sales activities
undertaken on behalf of the Company in an effort to secure foreseeable business
opportunities with a prospective customer, provided that such efforts (1) enjoy
a reasonable prospect of success and (2) include either (A) multiple in person,
written or email communications or (B) the preparation of a quotation or
proposal made in connection with an on site visit. For purposes hereof,
“Competing Business” means any business, enterprise, employment, or investment
management or advisory service (whether as sub-adviser, adviser or otherwise)
that competes in any Designated Field with the Company (or any successor
thereto) in its business of providing asset management, investment advisory and
related services.
          6.5 Nonsolicitation of Employees. Executive agrees that during the
Term and for a period of 18 months following the expiration or termination of
the Term, Executive shall not solicit, hire, employ or otherwise engage (or
assist any other person or entity in soliciting, hiring, employing or otherwise
engaging) as an employee, independent contractor, consultant or otherwise, any
employee of the Company, or induce or assist any other person or entity in
inducing any employee of the Company to terminate his/her employment with, or
otherwise cease his/her relationship with the Company; provided, however, that
such obligation shall not prohibit advertisements of a general nature which are
not targeted to the Company’s employees.
          6.6 Permitted Activities. Notwithstanding anything to the contrary set
forth in Sections 6.4 and 6.5, in no event shall Executive be deemed to be
restricted from (a) providing investment advisory services to individual members
of Executive’s immediate family (including trusts of which they are the sole
beneficiaries) for which no advisory fee is paid; (b) acting as trustee for
trusts, and providing investment advisory services to not-for-profit clients for
which no advisory fee is paid; (c) taking on charitable and non-profit endeavors
and teaching positions and writing and publishing books and/or journal articles;
and (d) attending conferences and participating in panel discussions on
investment advisory services.
          6.7 Interpretation. If any restriction set forth in this Article 6 is
found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable.
          6.8 Acknowledgement. The restrictions contained in this Article 6 are
necessary for the protection of the business and goodwill of the Company and are
considered by Executive to

8



--------------------------------------------------------------------------------



 



be reasonable for such purpose. In view of the services which Executive shall
perform hereunder, which services are special, unique, extraordinary and
intellectual in character and which shall place Executive in a position of
confidence and trust with the customers and employees of the Company and
Titanium and provide to Executive access to confidential financial information,
trade secrets, know-how and other confidential and proprietary information,
Executive expressly acknowledges that the restrictive covenants set forth in
this Article 6 are reasonable and necessary to protect and maintain the
proprietary and other legitimate business interests of the Company and Titanium.
Executive further acknowledges that the remedy at law for any breach or
threatened breach of this Article 6, if such breach or threatened breach is held
by a court to exist, shall be inadequate and, accordingly, that the Company and
Titanium shall, in addition to all other available remedies, be entitled to seek
injunctive relief without being required to post bond or other security and
without having to prove the inadequacy of the available remedies at law.
Executive hereby waives trial by jury and agrees not to plead or defend on
grounds of inadequate remedy at law or any element thereof in an action by the
Company and/or Titanium against Executive for injunctive relief or for specific
performance of any obligation pursuant to this Agreement. The period of time
during which the provisions of this Article 6 shall apply shall be extended by
the length of time during which Executive is in breach of the terms of this
Article 6.
          7. Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes all prior agreements and understandings,
whether written or oral, relating to the subject matter of this Agreement.
          8. Jury Waiver; Costs of Enforcement. Executive and the Company agree
to waive trial by jury with respect to any claims arising out of or relating to
this Agreement or Executive’s employment by the Company. In the event either
party should bring action against the other party arising our of this Agreement,
then all costs and expenses, including reasonable attorneys’ fees, incurred by
the prevailing party therein shall be paid by the other party.
          9. Amendment. This Agreement may be amended or modified only by a
written instrument executed by both the Company and Executive. The Company shall
not unreasonably withhold its consent to an amendment hereto requested by
Executive for the purposes of avoiding a potential violation of Section 409A of
the Code.
          10. Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of Ohio without regard to
principles of conflicts of laws thereunder.
          11. Notices. All notices, requests, demands and other communications
which are required or may be given under this Agreement shall be in writing and
shall be deemed to have been duly given when received if personally delivered;
if sent for next day delivery to a domestic address by recognized overnight
delivery service (e.g., Federal Express); and upon receipt, if sent by certified
or registered mail, return receipt requested. In each case notice shall be sent
to a party at the following address (or to such other address as a party may
have specified by notice given to the other parties pursuant to this provision):
If to Executive, to:

9



--------------------------------------------------------------------------------



 



Brian L. Gevry
8053 Lexington Way
North Ridgeville, OH 44039
With a copy (which shall not constitute notice) to:
[INSERT]
If to the Company, to:
Boyd Watterson Asset Management, LLC
c/o Titanium Asset Management Corp.
777 East Wisconsin Avenue, Suite 2350
Milwaukee, WI 53202
Attention: Managing Director
Facsimile: 216-771-4454
With a copy (which shall not constitute notice) to:
Foley & Lardner LLP
777 E. Wisconsin Avenue
Milwaukee, WI 53202
Attention: Lloyd Dickinson
Facsimile: (414) 297-4900
          12. Parties in Interest. This Agreement shall be binding upon, inure
to the benefit of and be enforceable by the Company, Executive and Titanium and
their respective heirs, personal representatives, permitted successors and
permitted assigns.
          13. Successors and Assigns. If the Company, or any Successor Company
(as defined below), shall at any time be merged or consolidated into or with any
other corporation or corporations, or if substantially all of the assets of the
Company or any such Successor Company is sold or otherwise transferred to
another corporation, the provisions of this Agreement shall be binding upon and
shall inure to the benefit of the continuing corporation or the corporation
resulting from such merger or consolidation or the corporation to which such
assets is sold or transferred (“Successor Company”) and any such assignment of
this Agreement shall be binding upon, and this Agreement shall continue to inure
to the benefit of, Executive. This Agreement may be assigned without Executive’s
consent to any Affiliate of the Company in connection with the underwritten
public offering of the securities of such Affiliate. Except as provided in the
two foregoing sentences, this Agreement shall not be assignable by the Company
or by any Successor Company without Executive’s prior written consent. This
Agreement shall not be assignable by Executive and any purported assignment of
rights or delegation of duties under this Agreement by Executive shall be void.

10



--------------------------------------------------------------------------------



 



     14. Miscellaneous.
          14.1 No Waiver. No delay or omission by the Company or Executive in
exercising any right under this Agreement shall operate as a waiver of that or
any other right. A waiver or consent given by the Company or Executive on any
one occasion shall be effective only in that instance and shall not be construed
as a bar or waiver of any right on any other occasion.
          14.2 Severability. In case any provision of this Agreement shall be
invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.
          14.3 Counterparts. This Agreement may be executed in two or more
counterparts (including by facsimile), each of which shall be deemed an original
but all of which together shall constitute one and the same instrument.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and
year first set forth above.

            EXECUTIVE:
      /s/ Brian L. Gevry       Name:  Brian L. Gevry              COMPANY:


BOYD WATTERSON ASSET
MANAGEMENT, LLC
      By:   /s/ Timothy M. Hyland         Name:   Timothy M. Hyland       
Title:   Vice Chairman   

12



--------------------------------------------------------------------------------



 



         

Exhibit A
     1. Your Release of Claims. You hereby agree and acknowledge that by signing
this release agreement (this “Release), and for other good and valuable
consideration, you are waiving your right to assert any and all forms of legal
claims against the Company1/ of any kind whatsoever, whether known or unknown,
arising from the beginning of time through the date you execute this Release
(the “Execution Date”). Except as set forth below, your waiver and release
herein is intended to bar any form of legal claim, complaint or any other form
of action (jointly referred to as “Claims”) against the Company seeking any form
of relief including, without limitation, equitable relief (whether declaratory,
injunctive or otherwise), the recovery of any damages, or any other form of
monetary recovery whatsoever (including, without limitation, back pay, front
pay, compensatory damages, emotional distress damages, punitive damages,
attorneys fees and any other costs) against the Company, for any alleged action,
inaction or circumstance existing or arising through the Execution Date. This
Release does not include a waiver and release of any of your currently vested
rights to pension benefits (including benefits pursuant to Company’s 401(k)
pension plan), workers’ compensation benefits, or unemployment compensation
benefits. This Agreement does not waive or release any rights that may arise
after the date on which you sign this Release, or claims concerning an alleged
breach of the outstanding obligations of the Company under your Employment
Agreement. This Release also does not include claims that cannot be waived by
law.
     Without limiting the foregoing general waiver and release, you specifically
waive and release the Company from any Claim arising from or related to your
prior employment relationship with the Company or the termination thereof,
including, without limitation:

  **   Claims under any state or federal discrimination, fair employment
practices or other employment related statute, regulation or executive order (as
they may have been amended through the Execution Date) prohibiting
discrimination or harassment based upon any protected status including, without
limitation, race, national origin, age, gender, marital status, disability,
veteran status or sexual orientation. Without limitation, specifically included
in this paragraph are any Claims arising under the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act of 1964, the Civil Rights Act
of 1991, the Equal Pay Act, the Americans With Disabilities Act and any similar
Federal and state statute.     **   Claims under any other state or federal
employment related statute, regulation or executive order (as they may have been
amended through the Execution Date) relating to wages, hours or any other terms
and conditions of employment.     **   Claims under any state or federal common
law theory including, without limitation, wrongful discharge, breach of express
or implied contract, promissory estoppel, unjust enrichment, breach of a
covenant of good faith and fair dealing, violation of

 

1   For purposes of this Release, the Company includes the Company and any of
its divisions, affiliates (which means all persons and entities directly or
indirectly controlling, controlled by or under common control with the Company),
subsidiaries and all other related entities, and its and their directors,
officers, employees, trustees, agents, successors and assigns.

13



--------------------------------------------------------------------------------



 



public policy, defamation, interference with contractual relations, intentional
or negligent infliction of emotional distress, invasion of privacy,
misrepresentation, deceit, fraud or negligence.

  **   Any other Claim arising under state or federal law.

     You acknowledge and agree that, but for providing this waiver and release,
you would not be receiving the economic benefits being provided to you under the
terms of this Agreement.
     It is the Company’s desire and intent to make certain that you fully
understand the provisions and effects of this Release. To that end, you have
been encouraged and given the opportunity to consult with legal counsel for the
purpose of reviewing the terms of this Agreement. Also, because you are over the
age of 40, the Age Discrimination in Employment Act (“ADEA”), which prohibits
discrimination on the basis of age, allows you at least twenty-one (21) days to
consider the terms of this Release. ADEA also allows you to rescind your assent
to this Release if, within seven (7) days after you sign this Agreement, you
deliver by hand or send by mail (certified, return receipt and postmarked within
such 7 day period) a notice of rescission to the Company. If no such rescission
notice is provided by you to the Company, then the eighth day following the
Execution Date is the “Effective Date” of this Release.
     Furthermore, nothing in this Release shall be deemed to prohibit you from
challenging the validity of this Release under the federal discrimination laws
of the United States (the “Federal Discrimination Laws”) or from filing a charge
or complaint of employment-related discrimination with the Equal Employment
Opportunity Commission (“EEOC”), or from participating in any investigation or
proceeding conducted by the EEOC. Further, nothing in this Release shall be
deemed to limit the Company’s right to seek immediate dismissal of such charge
or complaint on the basis that your signing of this Agreement constitutes a full
release of any individual rights under the Federal Discrimination Laws, or to
seek restitution to the extent permitted by law of the economic benefits
provided to you under this Agreement in the event that you successfully
challenge the validity of this Release and prevail in any claim under the
Federal Discrimination Laws.
     2. Confidentiality and Other Agreements. You expressly acknowledge and
agree to the following:
(a) that, on the date your employment with the Company is terminated, you will
promptly return to the Company all Company documents (and any copies thereof)
and property. Further, you agree that you will abide by any agreements regarding
confidentiality or other post-employment obligations.
(b) that you will not make any statements that are professionally or personally
disparaging about, or adverse to, the interests of the Company (including its
officers, directors, employees and consultants) and that could reasonably be
expected to have a material adverse effect on the Company’s business, including,
but not limited to, any statements that disparage any person, product, service,
finances, financial condition, capability or any other aspect of the business of
the Company; likewise, the senior management of the Company shall not make any
such disparaging remarks about you.

14



--------------------------------------------------------------------------------



 



         
 
                                                                           
         
 
  Name: Brian L. Gevry    
 
  Date signed:                                             

15